Endicott, J.
This is not an action for deceit in the sale of two horses, wherein the plaintiff must show that the representations of the defendant were made with knowledge of the existing faults of the horses. But it is an action to recover money paid and the value of a horse delivered to the defendant, on the ground that the two horses, which the defendant delivered to the plaintiff for the above consideration, were not of the kind and quality which, by bis contract, he agreed to deliver. Evidence therefore was not competent to show that the defendant did not know of the alleged defects in the horses delivered, and that they were not of the quality that he agreed to deliver.

Exceptions overruled.